MEMORANDUM**
California state prisoner Johnney Ra-mey appeals pro se the adverse jury verdict on his 42 U.S.C. § 1983 claim that prison medical personnel acted with deliberate indifference to his serious medical needs in diagnosing and treating a cyst on his wrist. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review jury verdicts for substantial evidence, Johnson v. Paradise Valley Unified Sch. Dist., 251 F.3d 1222, 1227 (9th Cir.2001), and we affirm.
*854Ramey simply disagrees with the jury’s conclusion. This Court “may not substitute its view of the evidence for that of the jury.” Id. Substantial evidence is evidence adequate to support the jury’s conclusion, even if it is possible to draw a contrary conclusion from the same evidence. Id. Upon review of the trial transcript, we conclude that substantial evidence supports the jury’s verdict. See Three Boys Music Corp. v. Bolton, 212 F.3d 477, 482 (9th Cir.2000), cert, denied, 531 U.S. 1126, 121 S.Ct. 881, 148 L.Ed.2d 790 (2001).
Ramey’s “Motion of Opposition to the Statement of Allegations Present by Defendants,” lodged June 13, 2002, is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.